DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This patent application is a continuation of US patent application 16/688504.

	Claims 1-20 are pending and examined in this office action.

	Per claims 6, 13, and 20, applicant is advised to amend the limitation to “the one or more mobile application providers” for more clarity.

	Per claim 15, applicant is advised to amend the preamble to “A computer program product comprising computer-readable program code stored on a non-transitory computer-readable medium, the program code comprising instructions 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.  Claims 1-7 disclose “a computing system implemented by a server system”, 
		
Provisional Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in 

Claims 1-20 of the instant application are provisionally rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent application 16/688504. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims 1-20 of U.S. Patent application 16/688504. See MPEP 804.  The side-by-side comparison below of claim 1 of the instant application and claim 1 of U.S. Patent application 16/688504 clearly shows limitation by limitation matching between the two conflicting claims (bold parts are the differences)

Instant Application
U.S. Patent application 16/688504
1.  A computing system implemented by a server system, the computing system 
being configurable to cause: 
maintaining a mobile application development 



displaying, on a device of a user of the computing platform, a user interface associated with the mobile application development environment;  

processing a request, received from the user via the user interface, to produce a binary of a first mobile application;  and 


automatically producing, responsive to processing the request, the binary of the first mobile application. 

maintaining a mobile application development environment associated with a computing 


displaying, on a device of a user of the computing platform, a user interface associated with the mobile application development environment;

processing a request, received from the user via the user interface, to publish a mobile application to a test environment associated with the computing platform via a test channel associated with an application provider;

automatically producing, responsive to processing the request, a version of the mobile application; and

providing the version of the mobile application to the mobile application provider such that the version of the mobile application is accessible to customers of the mobile application provider in the test environment via the test channel.


 a binary is produced in response to a user’s request, whereas in U.S. Patent application 16/688504, a version of application is produced in response to a user’s request. However, a person skilled in the art would recognize that a binary represents a version of application. Claim 1 of U.S. Patent application 16/688504 also recites some additional limitations.

Similar claim mappings of the remaining claims (claims 2-20) to claims 2-20 of U.S. Patent application 16/688504 would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claims 1-20 of the instant application are also provisionally rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent application 17/160950, in view of Hirsch et al. (US PGPUB 2012/0260232). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims 1-20 of U.S. Patent application 17/160950 in view of Hirsch et al. (US PGPUB 2012/0260232). See MPEP 804.  The side-by-side comparison below of claim 1 of the instant application and claim 1 of U.S. Patent application 17/160950 clearly shows limitation by limitation matching between the two conflicting claims (bold parts are the differences)

Instant Application
U.S. Patent application 17/160950
1.  A computing system implemented by a server system, the computing system 
being configurable to cause: 
maintaining a mobile application development 
environment associated with a computing platform, the mobile application development environment configurable to produce mobile applications based on information provided by users of the computing platform;  

displaying, on a device of a user of the computing platform, a user interface associated with the mobile application development environment;  

processing a request, received from the user via the user interface, to produce a binary of a first mobile application;  and 

automatically producing, responsive to processing the request, the binary of the first mobile application. 
1. A computing systern implemented by a server systern, the computing system being configurable to cause:
maintaining a mobile application development environment associated with a computing platform, the mobile application development environment configurable to produce mobile applications based on information provided by users of the computing platform:






processing, from a user associated with a first organization, a request to produce a
binary of a first mobile application;

responsive to processing the request, automatically producing, by the computing
platform: the binary of the first mobile application 

for upload to a mobile application provider, and a package configurable to cause the binary to have code-sign credentials associated with the first organization when the binary is uploaded to the mobile application provider; and providing, to the first organization, the binary and the package.


Substantially all claimed elements of claim 1 in the instant application are contained in claim 1 of U.S. Patent application 17/160950. The difference being claim 1 of U.S. Patent application 17/160950 does not state “displaying, on a device of a user of the computing platform, a user interface associated with the mobile application development environment”. However, Hirsch teaches above limitations (paragraph [0083][0090]; presenting a user interface to allow a developer to create a mobile app), which is a common feature in the field of the art that facilitates a developer to create a mobile application. Claim 1 of US patent application 17/160950 also recite additional limitations.

Similar claim mappings of the remaining claims (claims 2-20) to claims 2-20 of U.S. Patent application 17/160950 would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Hirsch et al. (US PGPUB 2012/0260232) hereinafter Hirsch.

Per claim 1, Hirsch discloses “a computing system implemented by a server system, the computing system being configurable to cause” (Fig. 1); “maintaining a mobile application development environment associated with a computing platform, the mobile application development environment configurable to produce mobile applications based on information provided by users of the computing platform” (claim 1; paragraphs [0015][0083]; providing a mobile app development environment for a computing platform (such as iOS or android); a developer creates a program and selects (user input) which target platform to generate a mobile app for) “displaying, on a device of a user of the computing platform, a user interface associated with the mobile application development environment; processing a request, received from the user via the user interface, to produce a binary of a first mobile application; and automatically producing, responsive to processing the request, the binary of the first mobile application” (claims 1, 6; paragraph [0083][0090]; presenting a user interface to allow a developer to create a mobile app, receiving a request from the developer to generate a mobile app for a target platform, then system generates the mobile app (binary from compilation)).

Per claim 2, Hirsch further discloses “wherein the computing platform is provided to a plurality of organizations via an on-demand computing environment, the user being affiliated with a first one of the organizations” (claims 1, 6; paragraph [0027]; the mobile app development platform is provided to a plurality of developers (organizations), allowing the developers to collaborate to create mobile 

Per claim 3, Hirsch further discloses “wherein the first mobile application is configurable to be distributed by the first organization to one or more mobile application providers” (claims 1, 6; paragraph [0024]; after a developer (first organization) requests an application to be compiled, the application may be submitted to a digital distribution platform (application provider) associated with one or more mobile operating systems).

Per claim 4, Hirsch further discloses “wherein aspects associated with the first mobile application are configurable to be modified by the first organization, without interaction between the first organization and the computing platform, to be brought into compliance with rules of the one or more mobile application providers” (paragraph [0084]; certain the mobile operating system may require that the mobile apps include a digital signature in order to be distributed through digital distribution platform (for compliance with rules of the one or more mobile application providers); thus, server may add digital signatures to an apps for compliance; the developer (first organization) only needs to interact with the mobile application development environment, and does not need to interact with the computing platform (iOS or android); paragraph [0171]; in certain of these embodiments, developers may be required to include a contacts module in each mobile app developed and/or deployed through the mobile development and distribution platform (for compliance to rules); the developer may select an option to add a contacts module to an app, and does not need to interact with the computing platform (iOS or android)).

automatically distributing, to one or more mobile application providers, the first mobile application in accordance with organizational preferences of the first organization” (paragraph [0024]; a developer (first organization) first requests an application to be compiled, then submits the application to one or more digital distribution platforms for approval and distribution automatically. In certain other embodiments, this process may be performed manually (i.e. depending on preference)).
Claims 8-12 are rejected under similar rationales as claims 1-5.
Claims 15-19 are rejected under similar rationales as claims 1-5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch.

Per claim 6, Hirsch further discloses “wherein the first mobile application is distributed to the mobile application providers such that the mobile application is indicated as being associated with an account of the first organization when the mobile application is provided to customers of the mobile application providers” (paragraphs [0025][0171];a mobile application is submitted to one or more digital distribution platform for distribution to customers; in certain of these embodiments, developers phone number, e-mail and/or website URL; it would have been obvious to person skilled in the art that the phone number of email associated with the developer can be viewed as an account of the developer, which allows customers to contact the developer).

Per claim 7, Hirsch further suggests “wherein the computing platform comprises a customer relationship management (CRM) platform and the binary of the first mobile application is produced based on a customizable branded space associated with the first organization, the customizable branded space being hosted by the CRM platform” (paragraphs [0025][0171]; in certain of these embodiments, developers may be required to include a contacts module in each mobile app developed and/or deployed through the mobile development and distribution platform; the developer selects and/or inputs various contact information, such as a name, physical address, phone number, e-mail and/or website URL; it would have been obvious to person skilled in the art that the contacts module can be viewed as a customer relationship management module, and it hosts a customizable branded space (developers can make modifications, making changes to brand names, website), allowing customers to recognize and contact the developer (the first organization)).
	Claims 13, 14 and 20 are rejected under similar rationales as claims 6, 7 and 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Li et al. (US PGPUB 2014/0019456) disclose a method searches a plurality of application marketplaces for applications where each application marketplace includes a plurality of applications available for download to a mobile device. The method then compares a set of applications in different marketplaces to determine certified instances of applications and uncertified instances of applications. Information is stored for the certified instances of the applications that are found in different marketplaces in a database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANG PAN/Primary Examiner, Art Unit 2193